Title: To George Washington from Samuel Huntington, 9 August 1780
From: Huntington, Samuel
To: Washington, George


					
						sir,
						Philadelphia August 9. 1780
					
					Your Excellency will receive herewith enclosed two Acts of Congress of the 7th & 8th Instant.
					By the former you are authorized to effectuate an Exchange of Officers, in the Manner as prescribed in the Act; and also to take the necessary Steps for establishing a resident Commissary of Prisoners at New York. How far either of these Measures may be carried into Execution in the present Circumstances of the Armies your Excellency will be best able to determine.
					You will also note the Measures Congress are taking to make Provision for the Subsistence & Comfort of Prisoners that remain in Captivity; also Encouragements given by this Act for engaging a Number of Light Horse to serve as Volunteers in the southern Department during the Campaign, or at least for four Months, unless sooner discharged.
					The other Act of the 8th Instant relates to the Case of General Maxwell.
					Your several Letters of the 26th & 30th Ulto, and 3d Instant have been received and laid before Congress. I have the Honor to be with the highest respect your Excellency’s most obedient humble servant
					
						Sam: Huntington President
					
				